DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicants' Election 
01.	Responding to the 4/15/2022 [hereinafter "4/15"] Restriction Requirement, the 5/25/2022 Response [hereinafter "electing Response"]) elects GROUP I (directed to claims 1-5 and 11-19), without traverse, for prosecution on the merits and elects SPECIES E (directed to X = Al), without traverse, for prosecution on the merits. 
Accordingly, claims 6-10 are withdrawn. See 37 CFR § 1.142(b). 
The 4/15 Restriction Requirement is proper, it is maintained, and now it is made Final. 
The 4/15/2022 Requirement includes a Restriction between Species. Accordingly, a filing after the electing Response that adds a new claim and fails to address whether the added, new claim reads on the elected Species, will be incomplete, and therefore non-responsive. See M.P.E.P. § 809.02(a) and 37 CFR 1.143.
Absent expressly stating otherwise, this Office Action DOES NOT addresses patentability merits of withdrawn claims.
35 U.S.C. § 112 Rejections of the Claims
02.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
35 U.S.C. § 112 (b) Rejections of the Claims
03.	Claims 1-5 and 11-19 are rejected under 35 U.S.C. § 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter Applicants regard as the invention.
Specifically, in independent claims 1 and 11, and therefore the claims depending therefrom, "representing an atomic ratio of the elements" makes no sense because it is incomplete.
Specifically, it is unclear what atomic characteristics are the equations to represent. Is it by atomic weight, is it by atomic number, molar weight of the mixture, stoichiometry of a resulting crystal or alloy, or some other atomic characteristics? 
An applicant acting as one's own lexicographer to specifically define a term of a claim contrary to its ordinary meaning must clearly redefine the claim term and set forth the uncommon definition in the written description so a person of ordinary skill in the art is on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
The specification of this application, however, does not clearly define "representing an atomic ratio of the elements." Accordingly, using "representing an atomic ratio of the elements" renders the claims indefinite. 
A person skilled in the art, therefore, would not know what is the scope of the claimed invention(s) and thus would not be on notice of the bounds of the protected invention to avoid infringing. See, for example, Biosig Instruments, Inc. v. Nautilus, Inc., 715 F.3d 891, 106 U.S.P.Q.2d 1554 (Fed. Cir. 2013) (stating that "the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent." Citation deleted).
Claims 1-5 and 11-19, therefore, have indefinite scopes. 
Accordingly, claims 1-5 and 111-19 are rejected under 35 U.S.C. § 112(b) as failing to "particularly point[] out and distinctly claim[] the subject matter [that] the [Applicants regard] as [the] invention."
The claims being definite is a threshold issue to determining scope of the claims and thus determining their patentability over the prior art. 
The lack of clarity in the above noted feature is especially detrimental because it is in the independent claims, from which the remaining claims depend, because it is expressly in the dependent claims, because the it appears to be important for the disclosed invention, and because it appears to be a significant part of the recitation of the claims. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
Reciting "representing an atomic ratio of the elements," which is indefinite, results in claims 1-5 and 11-19 having scopes scope that hinder meaningfully searching the prior art to determine whether the claims distinguish over the prior art.
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
Statutory Bases of the Prior Art Rejections
04.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
05.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Obviousness
06.	Claims 1, 2, and 11-13 are rejected under 35 U.S.C. § 103 as unpatentable over Pre-Grant Publication [hereinafter "PGPub"] US 2008/0252202 of a U.S. patent application for inventors Li et al. [hereinafter "Li"]. PGPub US 2005/0017244 to inventors Hoffman et al. (hereinafter "Hoffman") is provided as evidence. 
With respect to claims 1 and 11, in the interest of compact prosecution, for the sake of argument only, if in this application "representing an atomic ratio of the elements" is assumed to mean a representing stoichiometric ratio of the elements, then it is noted that the amount of X at the lowest endpoint is so small that one of ordinary skill in the art would recognizes and expect the properties to be the same for when X is zero and when X /(X + In + Sn + Zn) = 1 x 10^(-3). 
Li teaches (see, e.g., [0070]-[0071]) making the channel of a thin film transistor be ZnO including oxides of In and Sn. This would comprise the Zn2SnO4 spinel structure because the compound of Li (Zn.In.Sn.O) comprises Zn.Sn.O, which can be in Zn2SnO4 stoichiometry. See, for example, Hoffman (as in claim 19, for example).
When "proportions [of different materials] are [very] close," ppatent law precedents hold that a person of skill in the art would … expect[]them to have the same properties." See, for example, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) stating: "The proportions are so close that … one skilled in the art would have expected them to have the same properties." The court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. See also M.P.E.P. § 2144.05I.
Therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the product PRIMARY REF1 describes and used Al /(Al + In + Sn + Zn) = 10^(-3), because the recited range and the compound Li teaches are indistinguishably close to sharing in the endpoint, wherein the points "are so close that … one skilled in the art would have expected them to have the same properties." See M.P.E.P. § 2144.05I.
With respect to claim 2, the difference with respect to claim 1 is that X, as Al, for example, would be 3x10^(-3). 
However, 3/1000, as 1/1000 (as in claim 1), is so small compared to 1 that it is very near zero and therefore the same analysis as in claim 1 applies. 
And, therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the product PRIMARY REF1 describes and used Al /(Al + In + Sn + Zn) = 3x10^(-3), because the recited range and the compound Li teaches are indistinguishably close to sharing in the endpoint, wherein the points "are so close that … one skilled in the art would have expected them to have the same properties." See M.P.E.P. § 2144.05I.
With respect to claims 12 and 13, Li expressly describes the channel comprising the compound oxide being for that of a Thin Film Transistor (see, the first sentence of [0070]) employed in an electronic device (see the Abstract). 
07.	Claims 3-5 and 14-19 are rejected under 35 U.S.C. § 103 as unpatentable over Further in view of Hoffman and PGPub US 2005/0199959 to inventors Chiang et al. (hereinafter "Chiang"). 
		Claims 3-5 and 13-19 recite various stoichiometric ratios of Zn/(In + Sn + Zn), Sn/( In + Sn + Zn), and In/(In + Sn + Zn), which are taught by Hoffman and Chiang.
With respect to claim 3, for example, both Chiang (see, e.g., claim 6) and Hoffman (see, for example, claim 20) teach using upper point in the Zn ratio in ZnInO and ZnSnO that is indistinguishably near the upper point in the recited range of the claim, or so near that one would expect the properties to be the same.
And, therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the product of Li describes and used Zn/( In + Sn + Zn) = <0.8, because the recited upper range of Zn Chiang and Hoffman teach would be so near that that one would expect the properties to be the same. See M.P.E.P. § 2144.05I.
With respect to claim 4, both Chiang (see, e.g., claim 6) and Hoffman (see, for example, claim 20) teach using lower point in the Zn ratio in ZnInO (with 5% InO) and ZnSnO (with 5% SnO) that is indistinguishably near the lower point in the recited range of the claim, or so near that one would expect the properties to be the same.
And, therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the product of Li describes and used Sn/(Sn + Zn) >= 0.15, because the recited upper range of Zn Chiang and Hoffman teach would be so near that that one would expect the properties to be the same. See M.P.E.P. § 2144.05I.
With respect to claim 5, both Chiang (see, e.g., claim 6) and Hoffman (see, for example, claim 20) teach using lower point in the Zn ratio in ZnInO (with 5% InO) and ZnSnO (with 5% SnO) that is indistinguishably near the lower point in the recited range of the claim, or so near that one would expect the properties to be the same.
And, therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the product of Li describes and used In/(In + Sn + Zn) >= 0.1, because the recited upper range of Zn Chiang and Hoffman teach would be so near that that one would expect the properties to be the same. See M.P.E.P. § 2144.05I.
Claims 14-19 recite various permutations of claims 3-5, as applied to claims 2-4, and are obvious over the respective claim in a manner similar to the specific one of claims 3-5 they recite the same "atomic ratio" of. 
CONCLUSION
08.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814